

116 S3893 IS: Pandemic Authority Suitable To Utilize Reserve Easements Act
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3893IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Thune (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food Security Act of 1985 to allow for emergency use of certain land during a pandemic, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Authority Suitable To Utilize Reserve Easements Act or the PASTURE Act.2.Emergency use of land enrolled in the conservation reserve program during a pandemicSection 1233(b)(1)(B)(i)(I) of the Food Security Act of 1985 (16 U.S.C. 3833(b)(1)(B)(i)(I)) is amended—(1)in the matter preceding item (aa), by striking or other emergency, and inserting or other emergency (including a pandemic),; and(2)in item (cc), by inserting or pandemic after disaster event.